Title: From Louisa Catherine Johnson Adams to John Adams, 10 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 10 May 1823
				
				What shall I say to you my Dear John? or how shall I refrain from reproaching you? I will not judge you because I cannot yet understand what the difficulty is which occasioned your fault for a fault it is and a grave one however you or your Class may colour it—You were fully aware of how much you would lose and perfectly understood how much your father always is affected by this sort of misconduct—Of what consequence wh was it for the short time you were to remain in College whether your fellow Student was good or bad? and what right had the Class to undertake to punish him and by this means draw down disgrace and punishment upon themselves?I will hope my dearly beloved Son that you may yet be restored to your place by making proper submissions and I pray you to beware how you suffer a strong wrong and mistaken pride to confirm a disgrace which would render your father inflexible, give me heartfelt pain, and produce to yourself years of sorrow and repentance—If you have any influence with your Classmates, exert it like a rational being, and endeavour to lead them back to the path of honourable distinction which is seldom to be found in rebellion, unless in very very extraordinary cases, in which the hard hand of oppression is stretched beyond the possibility of endurance—Your feelings I am sure are very keenly affected by this most unpleasant circumstance; I will therefore say nothing more on the subject, being perfectly convinced that no exertion will be spared on your part to obtain the pardon of the Government, as you owe it to yourself, but still more to your father, to whom your debt of gratitude for the most unbounded kindness can never be repaid but by good conduct, and a return to those duties which will lay the foundation for your future success in life, with honour to yourself and to your connections.—You had a warning in your brothers former folly which ought to have shielded you from the error you have now committed—and the distress into which the family have recently been plunged, should have proved a caution to you not to have added to the pangs of your Mother
				
					L. C. Adams.
				
				
			